Title: To Thomas Jefferson from José Ignacio de Viar, 25 December 1790
From: De Viar, José Ignacio
To: Jefferson, Thomas



Sir
New York 25th. Decr. 1790

My present indisposition of Rehumatic pains deprives me of the pleasure of seeing you for Christmass, as I wished; for which Reason I benefit of the only means of writing to wish you with all happiness the Compliments of the Season.
I am with sentiments of the most perfect Respect & esteem, Sir Your most obedient, and most humble Servant

Joseph Ignats. Viar

